Citation Nr: 1701632	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for erectile dysfunction with low testosterone residuals associated with removal of testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1969 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a May 2011 VA genitourinary examination report indicates that the Veteran retired from employment in 2010 due to eligibility by age or duration of work and nonservice-connected disabilities of the lumbar spine and the cervical spine.  The VA examiner opined that the Veteran's service-connected erectile dysfunction does not cause any significant occupational effects or any effects on the Veteran's usual daily activities.  The Veteran has not argued, and the record does not otherwise reflect, that the service-connected erectile dysfunction renders him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for entitlement to a TDIU has not been raised as part of the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA examination in relation to his appeal for a compensable initial rating for the service-connected erectile dysfunction in May 2011.  The May 2011 VA examiner provided information as to the urinary and renal manifestations of the Veteran's service-connected erectile dysfunction, as well as information as to how the disability affects the Veteran's ability to engage in intercourse.  The examiner noted the Veteran's in-service removal of the right testicle, that the Veteran is not capable of ejaculation, and that the Veteran's left testicle is one-half the normal size and of a soft consistency.  However, the examiner did not state whether the service-connected erectile dysfunction manifests in penile deformity or state whether the Veteran's remaining left testicle is considered functional.

A review of the relevant medical records reveals that the Veteran has been diagnosed with Peyronie's disease.  A June 2006 private treatment note includes an assessment of "ED/Peyronie's".  An August 2012 private treatment note reflects an impression of "ED with Peyronie's disease" and a finding that the Veteran had a 45 degree dorsal deflection.  The private treatment records further reflect that the Veteran underwent surgery in October 2012 for placement of an inflatable penile prosthesis.  Accordingly, the records reflect that the Veteran may have penile deformity from Peyronie's disease.  In addition, the Peyronie's disease is discussed in conjunction with the Veteran's erectile dysfunction, suggesting that it may be medically related to the erectile dysfunction.  However, the records do not specifically state whether the Veteran's service-connected erectile dysfunction is manifested in penile deformity.  As such, the record, to include the May 2011 VA examination report, does not include sufficient information to rate the Veteran's service-connected erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  The record also does not include sufficient information to rate the Veteran's service-connected erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7524, relating to removal of the testis.  Therefore, the appeal must be remanded so that the Veteran may be afforded another VA examination that provides the information to rate the Veteran's service-connected erectile dysfunction under the relevant diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle.  A copy of this Remand and the record must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected erectile dysfunction, including but not limited to, whether the Veteran has any manifestations medically attributable to the low testosterone aspect of his service-connected erectile dysfunction.

The examiner must address whether there is any penile deformity associated with the erectile dysfunction.  The examiner should specifically discuss whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Peyronie's disease shown in the record is proximately due to, caused by, aggravated by, or a symptom of the service-connected erectile dysfunction with low testosterone residuals associated with removal of testicle.  Any opinion given in this regard must reflect consideration of the medical evidence of record, to include the June 2006 private treatment note that includes an assessment of "ED/Peyronie's", and the August 2012 private treatment note that includes the impression of "ED with Peyronie's disease" and a finding that the Veteran had a 45 degree dorsal deflection.

The examiner should also specifically state whether the Veteran's left testicle is considered nonfunctioning in view of the May 2011 VA examiner's findings that the Veteran's left testicle is one-half the normal size and of a soft consistency, and that the Veteran is not capable of ejaculation.  See 38 C.F.R. § 4.115b, Diagnostic Code 7524, Note (2016).

A complete rationale for all opinions must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a compensable initial rating may be granted for the service connection erectile dysfunction.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


